The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,846,791 (hereinafter ‘791 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention recites similar limitations as the '648 Patent. For instance, in claim 21 of the current application and in the ‘648 Patent, the applicant claims:
Application No. 16/952,213
Patent No. 10,846,334
A non-transitory computer-readable medium 

storing computer program instructions that, 

when executed by one or more processors, 

effectuate operations comprising: generating a 

list of transaction entries to be switched from 

a first account to a second account, wherein 

generating the list of transaction entries 

comprises removing duplicated

transaction entries and non-recurring 

transaction entries from a plurality of 

transaction entries associated with the first 

account; identifying one or more transaction 

entries from the list of transaction entries that

exceed funds in the second account, wherein 

at least one of the one or more transaction 

entries are determined to have a payment 

scheduled to occur within a threshold amount 

of time of switching from the first account to 

the second account; in response to a 

determination that funds in the second 

account are insufficient for the one or more 

transaction entries, identifying an amount of 

funds in the first account for transfer to the 

second account in connection with switching 

of the one or more transaction entries from 

the first account ta the second account: and

and causing (i) the one or  more transaction 

entries to be switched from the first account 

to the second account and (ii) the funds 

associated with the at least one of the one or 

more transaction entries to be transferred 

from the first account to the second account.

A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, effectuate operations comprising: receiving transaction data associated with a first account, the transaction data comprising a plurality of transaction entries; generating a checklist comprising a list of transaction entries by removing duplicated transaction entries and non-recurring transaction entries from the plurality of transaction entries; transmitting instructions to generate a graphical user interface to a client device, the graphical user interface, in response to being generated by the client device, being configured to display (i) the list of transaction entries in the checklist and (ii) an indication of at least one transaction entry from the checklist having a scheduled payment time occurring within a threshold amount of time of an account switch, wherein the list of transaction entries comprises at least some of the plurality of transaction entries; and receiving, from the client device, instructions to switch one or more transactions in the checklist from the first account to a second account.


	Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-18 of the ‘791 Patent as a general teaching for a computer implemented method, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘249 Patent and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘249 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).
Response to Arguments
Applicant's arguments filed 7/29/22 have been fully considered but they are not persuasive. See Examiner’s remarks.
Remarks
In response to the arguments and amendments, the prior art rejection has been withdrawn. As stated in the examiner interview filed 7/05/22, the claims remain rejected under double rejection. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The applicant’s argument is not persuasive. Refer to the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876


DS
/DANIEL ST CYR/
Primary Examiner, Art Unit 2876